Per Curiam.
Although the affidavit upon which the order for the examination of the plaintiff was granted does not contain in as direct terms as might be advisable all the allegations required in most of the cases to sustain an order for the examination, sufficient appears to show that it is the intention of the defendant to use the evidence of the plaintiff upon the trial, and that the knowledge of the facts established by the evidence of the plaintiff is peculiarly possessed by the plaintiff, and the defendant cannot obtain them in any other way. The order should be affirmed, with costs to abide the event.